IN THE SUPREME COURT OF IOWA

                                      No. 17–1650

                            Linn County No. CVCV085106

                                         ORDER

ROMOKE OLUTUNDE,
  Plaintiff-Appellant,

vs.

IOWA DEPTARTMENT OF HUMAN SERVICES, and
CHARLES M. PALMER, DIRECTOR,
  Defendant-Appellee.




The court, McDonald, J., taking no part, being evenly divided, declares this case affirmed

by operation of law. See Iowa Code § 602.4107 (2019).

Christensen, C.J., and Appel and Oxley, JJ., would affirm the district court decision that

upheld the agency determination that the appellant committed dependent adult abuse;

Waterman, Mansfield, and McDermott, JJ., would reverse. See State v. Effler, 769 N.W.2d
880, 884 (Iowa 2009) (“[W]hen the supreme court is equally divided on an issue upon

which the district court and court of appeals differ, the decision of the district court is

affirmed by operation of law.”).


Copies to:

James Robert Hinchliff
5015 Grand Ridge Drive
Suite 100
West Des Moines, IA 50265

Andrew Howie

                                                                                    1 of 3
5015 Grand Ridge Drive Suite 100 West
Des Moines, IA 50265

Charles K. Phillips
Hoover Building
Second Floor
Des Moines, IA 50319




                                                 2




                                        2 of 3
                                               State of Iowa Courts

Case Number                     Case Title
17-1650                         Olutunde v. Iowa Dept. of Human Services


                                                          So Ordered




Electronically signed on 2020-05-29 08:00:50




                                                                           3 of 3